Fillin this information to identify the case:

 

 

United States Bankruptcy Court for the: ' FILED
at [0 ‘UY 6b o'clock UM
District = OcT 9 3 2020
Case number (i known): C) Check if this is an
United States Bankruptcy Court amended filing

 

Albuquerque, New Mexico

Official Form 201
Voluntary Petition for Non-individuals Filing for Bankruptcy 04/20

If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

+. Debtor's name ARP NM , LLe

2, All other names debtor used N onc
in the last 8 years

 

 

Include eny assumed names,
trade names, and doing business
@s names

 

 

3, Debtor's federal Employer Wa | Chot one ‘Sued )

 

 

 

 

Identification Number (EIN, 9 FO
4. Debtor's address Principal place of business Mailing address, if different from principal place
of business
530-B Harkle Ba Ste lw
Number Street Number Sireet
Q 4 7 P.O. Box
City Stata ZIP Code City State ZIP Code
Location of principal assets, if different from
; In | principal place of business
County

 

 

Number Street

 

 

Clty State ZIP Code

§. Debtor's website (URL) V/ A

t

Official Form 20h ase 20-12024-t7 eatery PetiiendpnNo/playisiduals ElinefpeRrkOHRS/20 11:38:11 Page Ipak40
Debtor ARPM : LL@ Case number (# tnown)

6. Type of debtor

7, Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who js a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“smail business debtor”) must
check the second sub-box.

T&-comoration {including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C] Partnership (excluding LLP)
C) other, Specify:

 

A, Check one:

() Health Care Business {as defined in 11 U.S.C. § 101(27A))
oO Single Asset Real Estate (as defined In 11 U.S.C. § 101(51B))}
C Railroad {as defined in 11 U.S.C. § 101(44))
C3 Stockbroker (as defined in 11 U.S.C. § 101(53A))
CQ) Commodity Broker (as defined in 11 U.S.C. § 101(6))
OQ Clearing Bank (as defined in 11 U.S.C. § 781(3))

None of the above

B. Check ail that apply:

C) Tax-exempt entity (as described in 26 U.S.C. § 501)

OC Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C3 investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor, See
htip:/Avww.uscourts.dov/four-digit-national-association-naic¢s-codes .

5343

 

Check one:

if Chapter 7

2 Chapter 9
QC) Chapter 11. Check ail that apply.

Q) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. lf this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax retum or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1146(1}(B).

C The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax retum, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

() A plan is being filed with this petition.

(} Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C) The debtor is required to file periodic reports (far example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Affachment to Voluntary Petition far Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CI The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12hb-2,

OQ) Chapter 12

Official Fornghte 20-12024-t7 DdeluatervEnter topo pmiyiduats FillspélepcypsfeO 11:38:11 Page 2 ofstG
Debtor St RP M. LL Case number (4 known)

10.

41.

12,

Were prior bankruptcy cases ho
filed by or against the debtor

 

 

 

within the last 8 years? QO) Yes. District When wy oD? Case number
If more than 2 cases, attach a .

separate list. District When ait 5o] Case number
Are any bankruptcy cases FANo

pending or being filed by a

business partner or an Q Yes. Debtor Relationship
affillate of the debtor? District When

 

List all cases. If more than 1, MM / DD /YYYY

attach a separate Iist. Case number, if known

 

Why is the case filed in this Check ail that apply:

district?
debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Oa bankruptcy case concerning debtor's affillate, general partner, or partnership is pending in this district.

Does the debtor own or have Jel No
possession of any real
property or personal property
that needs immediate Why does the property need immediate attentlon? (Check ail that apply.)
attention?

(Cl Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Ot poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What Is the hazard?

 

(CI itneeds to be physically secured or protected from the weather,

O Itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

C) Other

 

Where Is the property?
Number Street

 

 

City State ZIP Code

Is the property Insured?
QO) No

Cl Yes. insurance agency

 

Contact name

 

Phone

 

P| Statistical and administrative Information

Official Font ee 20-12024-t7 DdveluntarvP Attic thea /oatyidugs fftepdel BaQDBe?O 11:38:11 Page 3 cha
Cy

sw _ARPM, LLC

Case number (# known)

 

13. Debtor’s estimation of
available funds

14. Estimated number of
creditors

15. Estimated assets

16, Estimated [abilities

| Request for Relief, Declaration, and Signatures

Check one:

EJ Funds will be available for distribution to unsecured creditors,

I After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

yas

C) 50-99
©) 100-199
C) 200-999

$f s0-$50,000

CI $50,001-$100,000
(2) $100,001-$500,000
£2 $500,001-$1 million

E) $0-$50,000

EC) $50,001-$100,000
1 $100,001-$500,000
©) $500,001-$1 million

© 1,000-5,000
C) 5,001-10,000
[) 10,001-25,000

C) $1,000,001-$10 million

CQ) $10,000,001-$50 million
OC) $50,000,001-$100 mitfion
©) $100,000,001-$500 mittion

CI $1,000,001-$10 million

Q  $10,000,001-$50 million
€ $50,000,001-$100 million
C1 $100,000,001-$800 million

C3 25,001-50,000
Q) 50,001-100,000
C) More than 100,000

©) $500,000,001-$1 billion

(©) $1,000,000,007-$10 billion
C) $10,000,000,001-$50 billion
(2) More than $50 billion

O) $500,000,001-$1 billion

O) $1,000,000,004-$10 billion
OC) $10,000,000,001-$50 billion
C) More than $50 billion

WARNING — Bankruptcy fraud Is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to

$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this

petition.

| have been authorized to file this petition on beha'f of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and

correct.

| declare under penalty of perjury that the foregoing is true and correct.

   

Signature df4utto

Title

ed représentative of debtor

 

Printed name

Official Fon@ @Je 20-12024-t7 DdeluntaryPitiidn 1@heapiividuderrinadel BeQYDEE?O 11:38:11 Page 4 chae
Debtor } ie M [. L& Case number (9 known)
Name .

 

 

 

 

 

 

 

 

48. Signature of attorney x Dete
Signature of attormey for debtar MM 6/DD /YYYY
Printed name
Firm name
Number Sireat
Clty State ZIP Code
Contact phone Email address
Bar number State

Official Forna@e 20-12024-t7 Dadelantancripukendey Seg fodyidugts Flingter AankoaieyO 11:38:11 Page 5 cfaae
Fill in this information to identify the case:

Debtor name

 

United States Bankruptcy Court for the: District of
(State)
Case number (lf known):

 

 

0) Check if this is an

 

 

 

 

 

 

 

 

 

 

 

 

 

amended filing
Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 42H5
ox —
Tush Summary of Assets
1. Schedule A/B: Assets—Real and Personal Property (Official Farm 2064/B)
ja, Real property: o—
(apap: eve. HAR Secaern Stcboeeetiahg Ahsan vec cacetacasiesobgubontgunlbdtuadacietatitiiaddancendcs:|  %————
tb. Total personal property: $ oe
te. Total of all property: $ tp |
GonpyBrwes S52 Virco rceveda i AAS ic iciis ascites ae ce Ena Seg a dawns hahaa dead ee
Summary of Liabilities
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D) cy
Copy the total dollar amount fisted in Colunn A, Amount of claim, fromline 3 of Schedule Du.......c.cccccccceccccsccecocsesecoscecesees $
3. Schedule EF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a, Total claim amounts of pricrity unsecured claims:
Copy the total claims fromPart 1 fromline Sa of Schedule G/F ..cccceccsssssesssssssssssssssssssansassessereunesssseeussessosenesssesense s -O—
3b. Total am ount of claims of nonpriority am ount of unsecured claims: | af a 5
Copy the total of the amount of claims fromPart 2 fromline 5b of Schedule G/F... ss csccssssssseccssscesssesesesescersesesenee +s lot, 803-a5_
4. Teta Mabsllltie sx... a cascsaiaieiccse ncn atc a sadn aR NADI Taal aD ale CDdcace seen snnnee 03.a5
Lines 2+ 3a+ 3b sll, $03.45

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 6 of 40
Official Form 206Sum Sum mary of Assets and Liabillties for Non-Individuals page 1
Fill in this information to identify the case:

| ~
Debtor name YY (A, Lh £ _

United States Bankruptcy Court for the: District af
(Slate)

Case number (if knawn): C} Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or In which the debtor has any other legal, equitable, or future interest, Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule AJB, list any executary contracts or unexpired
leases, Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number {if known). Also identify the form and tine number to which the additional information applies. If an
additional sheet is attached, Include the amounts from the attachment in the total for the pertinent part.

 

For Part 1 through Part 14, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

JEL No. Go to Part 2.

Ql Yes. Fitl in the information below.

All cash or cash equivalents owned or controlted by the debtor Current value of debtor's
interest

2. Gash on hand $

 

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

Name of institution (bank or brokerage firm} Type of account Last 4 digits of account number
3.1.
3.2.

 

 

 

4, Other cash equivalents (Identify ail)
4,1,

 

4.2,

 

 

5. Total of Part 4
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

| Part 2: CE and prepayments

6. Does the debtor have any deposits or prepayments?

qi

 

 

No, Ge to Part 3,
C) Yes. Fill in the information below,

Current value of
debtor's interest

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
7.1, $
7.2, $

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 7 of 40
Official Form 2064/B Schedule A/B: Assets — Real and Personal Property page 1

 
owe = ARP M [Ae

Case number (irknown)___

§. Prepayments, including prepayments on executory contracts, leases, Insurance, taxes, and rent

Description, including name of holder of prepayment

 

 

 

 

 

 

 

 

 

8.1 . 5
8,2. $
9. Total of Part 2. $
Add lines 7 through 8. Copy the total to line 81.
Accounts receivable
10, Does the debtor have any accounts receivable?
No, Go to Part 4.
C) Yes. Fill in the information below.
Current value of debtor's
interest
11. Accounts receivable
11a. 80 days old or less: = © ssc $
face amount doubtful or uncoflectible accounts
14b. Over 90 days old: = Ei $
face amount doubtful or uncollectible accounts

12. Total of Part 3

Current value on lines 11a + 11b = line 12. Copy the total to line 82,

investments

13. Does the debtor own any Investments?
No. Go to Part 5.

C) Yes. Filtin the information below.

Valuation method
used for current value

14, Mutual funds or publicly traded stocks nat Included in Part 1

Name of fund or stock:
14.1.

 

14.2.

 

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture

 

Name of entity: % of ownership:
15.1, %
15,2. %

 

16. Gevernment bonds, corporate bonds, and other negotlable and non-negotiable

instruments not included in Part 1
Describe;
16.1.

 

16.2.

 

17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.

Case 20-12024-t7 Docl1
Official Form 2064/8

IT |

 

 

 

Current value of debtor's
interest

 

 

 

 

Filed 10/23/20 Entered 10/23/20 11:38:11 Page 8 of 40

Schedule A/B: Assets — Real and Personal Property

page 2

 

 
Debtor itk M. LLC Case number (# known)

cane 4” © i

lnventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
No, Go to Part 6.
{2 Yes. Fill in the information below.

General description Date of the fast Net book value of = Valuation mathod used Current value of
physical inventory debtor's interest for current value debtor's interest

(Where available)

19. Raw materiats

 

 

 

 

 

 

 

 

 

 

 

 

MM /DDIYYYY $ $
20, Work in progress
MM OD /YYYY 3 s
21. Finished goods, including goods held for resale
MM TDD I YYYY $ $
22, Other Inventory or supplies
MM /DD/YYYY 5 5
23. Total of Part 5 5
Add lines 19 through 22. Copy the total to line 84.
24. Is any of the property listed in Part 5 perishable?
CO) Ne
OC) yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
C) No

Q Yes. Book value Valuation method Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

O No
C) ves

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
No. Go to Part 7.

CL) Yes. Fill in the information below.

Generat description Net book value of Valuation method used Current value of debtor's
debtor's Interest for current value interest

(Where available)
28, Crops—either planted or harvested

 

 

 

 

5 $
29. Farm animals Examples: Livestock, poultry, farm-raised fish

$ $
30. Farm machinery and equipment (Other than titled motor vehicles)

$ 5
31. Farm and fishing suppiies, chemicals, and feed

§ $

 

32, Other farming and fishing-related property not already listed in Part &

§ §

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 9 of 40
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3
Debtor f R p M he Le Pa Case number (# sewn)
ame ara

33. Total of Part 6,
Add lines 28 through 32, Copy the total to line 85.

34. Is the debtor a member of an agricultura) cooperative?
CQ) No
C Yes. is any of the debtor's property stored at the cooperative?
CL) No
CQ) Yes
35, Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
UO) No
L) Yes. Book value $ Valuation method Current value $

36. Is a depreciation schedule avallable for any of the property listed in Part 67

(No

L) Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

O No
L) ves

amie Office furniture, fixtures, and equipment; and collectibles

 

 

 

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Wino. Go to Part &.

(J Yes. Fit in the information betow.

General description Net book vaiue of Valuation method
debtor's interest used for current value

(Where available)

39. Office furniture

Current value of debtor’s
interest

 

 

 

 

§ $
40. Office fixtures
$ $.
41. Office equipment, including all computer equipment and
communication systems equipment and software
$

 

 

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles

 

 

 

42.1 $
42.2 $
42.3 $

 

 

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 77

OQ No
Q Yes

45, Has any of the property listed in Part 7 been appraised by a professional within the last year?

QC) No
Q) ves

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 10 of 40

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

page 4

 

 
 

Debtor J Ri WA L f L al Casa number (i known),
Nami

Machinery, equipment, and vehicles

 

 

46. Does the debtor own or lease any machinery, equipment, or vehicles?
Fv» Go to Part 9.
Yes. Fill in the information below.

General description Net book value of Valuation method used
debtor's interest for current value

Include year, make, model, and identification numbers (i.¢., VIN, (Where available)

HIN, or N-number)

47, Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

47.4 $ $
47.2 $ $
47.3 $ $
474 $ $
48, Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personat watercraft, and fishing vessels
48.1 $ 3
46.2 $ $.
49. Aircraft and accessories
49.1 $ $
49,2 $ $
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
5 $
51, Total of Part 8. $

Add lines 47 through 50. Copy the total to line 87.

52. ts a depreciation schedule available for any of the property listed in Part 87

C) No
CO yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

O) No
O) ves

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 11 of 40

Official Form 206A/B Schedule A/B: Assets —- Real and Personal Property

page 5

 
owe = ARPM bho

54. Does the debtor own or lease any real property?

Case number (# known)

 

No, Go to Part 10.
CJ Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

56.

Description and location of property

Include street address or other dascription such as
Assessor Parcel Number (APN), and type of property
{for example, acreage, factory, warehouse, apariment
or office bullding), if available.

Nature and extent
of debtor's Interest

Valuation method used
for current value

Net book value of
debtor's interest

(Where available)

Gurrent value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55.1 $ $
§5.2 $ 3.
55.3. $ §
55.4 $ 3.
55.5 3
55.6 $ $
Total of Part 3. $

Add the current value on lines 55.4 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 97

O No
CY Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

Intangibles and intellectual property

QO No
OC) ves

 

 

 

59, Does the debtor have any interests in intangibles or intellectual property?

60.

61.

62,

63.

64.

65.

66.

jo, Go to Part 11.
C Yes. Fill in the information below.

General description

Patents, copyrights, trademarks, and trade secrets

Valuation method
used for current value

Net book value of
debtor's interest

(Where available)

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

$ $
Internet domain names and websites

$ $
Licenses, franchises, and royalties

$ $
Customer lists, mafling lists, or other compilations

$ $
Other intangibles, or intellectual property ;

$

Goodwill

§ $

 

Total of Part 10.
Add lines 60 through 65. Copy the total to line 89.

 

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 12 of 40
Official Form 206A/B

Schedule A/B: Assets — Real and Personal Property

page 6

 

 
Debtor AR PM le l. CL Case number (#tnown)___
Nafne ‘ aoa

67, Do your lists or records include personally identifiable information of customers (as defined In 11 U.S.C. §§ 101(41A) and 107)?
QO No
CQ) Yes
68. Is there an amortization or other similar schedule available for any of the property Sisted in Part 107
QO No
LD Yes
69. Has any of the property listed in Part 10 been appralsed by a professional within the last year?
Ld No
C) ves

All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Inctude all interests in executory contracts and unexpired leases not previously reported on this form.
No. Go to Part 12.
C1 Yes. Fill in the information below.

 

Current value of
debtor's Interast

71. Notes receivable
Description {Include name of obtigor)

 

 

 

 

 

 

 

 

 

 

_ => ,
Total face amount doubtful or uncallectible amount as
72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
Tax year $
Tax year $
Tax year $
73. interests in insurance policies or annuities
$
74, Causes of actlon against third parties (whether or not a lawsuit
has been filed)
S$

 

Nature of clalm

 

Amount requested $

75, Other contingent and unliquidated cialms or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

 

Nature of claim

 

Amount requested $

 

76, Trusts, equitable or future interests in property

tia]

 

T?, Other property of any kind not already listed Examples: Season tickets,
country club membership

 

 

 

78. Total of Part 11,
Add lines 71 through 77. Copy the total to line 90. §—_______

 

 

 

79, Has any of the property listed in Part 11 been appraised by a professional within the last year?

O) No
O Yes

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 13 of 40
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 7
Debtor REM Lb? Pa Case number tf known},
Mane * } =

 

In Part 12 copy all of the totals from the earlier parts of the form.

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value
personal property of real property
80. Cash, cash equivalents, and financial assets. Copy ine 5, Part 1. $
81. Deposits and prepayments. Copy line 9, Part 2. 5
82. Accounts receivable. Copy fine 12, Part 3. $
83. Investments. Copy line 17, Part 4. $
84. Inventory. Copy line 23, Part 5. $
85. Farming and fishing-retated assets. Copy line 33, Part 6. $
86. Office furniture, fixtures, and equipment; and collectibles. $
Copy line 43, Part 7.
87. Machinery, equipment, and vehicles. Copy /ine 51, Part 8. 5.
88, Real property. Copy fine 56, Part 9. . => § E
89. Intangibles and intellectual property. Copy fine 66, Part 70. §
90. All other assets. Copy line 78, Part 11. + 5
91. Total. Add lines 80 through 90 for each COWMIN. ......sssscsscesssseessseee Sa, $B oo, sO
92. Total of all property on Schedule AB, Lines 914 + 91b = 92, .....ssssssvovsssvsssssssssssssssssssssvssgevsvvsypesesesssssssenceyennyeevsceescesseneveeee 5 O-

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 14 of 40
Official Form 2064/8 Schedule A/B: Assets — Real and Personal Property page &
Fill in this information to identify the case:

Debtor name

 

United States Bankruptcy Court for the: District of
{State)

 

Casa number (If known): | C) Check if this is an

amended filing
Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

 

 

 

1, Oo any creditors have clalms secured by debtor's property?
No. Check this box and submit page 4 of this form to the courl with debtor's other schedules, Debtor has nothing else to report on this form.
C) Yes. Fill in all of the information below.

ioe List Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one ee i ae 1 1
secured claim, list the creditar separately for each claim. Amount of claim Value of collatera
Do not deduct the value = that supports this
of collateral, claim
Creditors name Describe debtor's property that !s subject te a lien
$ $
Creditor's mailing address
Describe the lien
Creditor’s email address, if known Is the creditor an insider or related party?
OC) No
OQ Yes
Date debt was Incurred fs anyone else lable on this clalm?
Last 4 digits of t OD No
BUS digits of accoun C2 Yes. Fill out Schedule H: Codebtors (Official Farm 206H).
number —_
Do multiple creditors have an Interest In the As of the petition filing date, the claim is:
Same property? Check all that apply.
Q No ; £1) Contingent
Yes. Spacify each creditor, including this creditor, oO Unliquidated
and its relative priority. oO Disputed
Creditor's nama Describe debtor's property that is subject to a Ilen
$ £
Creditor’s malilng address
Describe the lien
Creditor’s email address, if known Is the creditor an Insider or related party?
QO) No
Yes
Date debt was Incurred Is anyone else liable on this claim?
O No
Last 4 digits of account OQ Yes. Fill out Schedule H: Codebtors (Official Form 208H}.
number ee
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
QO) No Ol Contingent
O Yes. Have you already specified the relative QD untiquidatea
priority? C1 disputed
O wo. Specify each creditor, Including this
creditor, and its relative priority.
C) Yes, The ralative priority of creditors is
specified on lines
3. Total of the dollar amounts from Part 1, Coftumn A, including the amounts from the Additional 5

 

Page, if any.
Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 15 of 40
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property pagelof__
Fill in this information to identify the case:

 

United States Bankruptcy Court for the: District of
(State)

Case number
(af known)

 

 

€} Check if this is an
amended filing

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 2066), Number the entries in Parts ¢ and 2 in the boxes on the left. If mora space Is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
No. Go to Part 2.
[I Yes. Go to line 2.

2. List in alphabetical order ail creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
Priority creditor's name and malling address As of the petition filing date, the claim is: $ 5
Check ail thet apply.
im) Contingent
QO Unliquidated
Disputed
Date or dates debt was incurred Basts for the claim:
Last 4 digits of account Is the claim subject to offset?
number —_ O No
O Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and malling address As of the petition filing date, the claim is: ¢ $
Check ail that apply.
O Contingent
O Unliquidated
Disputed
Date or dates debt was Incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
aumber —__ {J No
O Yes
Specify Code subsection of PRIORITY unsecured
Glaim: 17 U.S.C, § 507 (a) ( )
Priority creditor's name and mailing address As of the petition filing date, the claim is: 5 $
Check all that apply.
Q Contingent
Unliquidated
Disputed
Date or dates debt was Incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number O No
O ves

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 16 of 40
Officiat Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of
Debtor’ HRP M 7 Lob ae

Case number (i known),

 

jones, CE Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the

previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

| Priority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.5.C. § 507(a) ( )

2_ | Priority creditor's name and mailing address

Total claim

As of the patition filing date, the clalm Is:
Check all that apply.
oO Contingent
Q Unliquidated
Disputed

Basis for the claim:

 

 

 

 

Date or dates debt was Incurred

 

Last 4 diglts of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

b | Priority creditor's name and mailing address

Is the claim subject to offset?

O No
O Yes

$
As of the petition fillng date, the claim is:
Check all that apply.
QO) Contingent
O Unliquidated
Disputed

Basis for the claim:

 

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
umber

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

| Priority creditor's name and malling address

ts the claim subject to offset?
QO No
Gi ves

As of the petition filing date, the claim is: :
Check ail that apply.
Contingent
O Unliquidated
OD) Disputed

Basis for the claim:

 

 

 

 

Date or dates debt was incurred

 

Last 4 diglts of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.5.C. § 507 {a} { )

Is the claim subject to offset?
Q No
QO ves

As of the petition fillng date, the claim Is: s
Check ail that apply.
QO) Contingent
Unliquidated
Disputed

Basis for the clalm:

 

ts the claim subject to offset?
O No
OC Yes

Priority amount

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 17 of 40

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page__ of
RPM, bbe

Debtor

Case number (# mown}

 

List All Creditors with NONPRIORITY Unsecured Claims

 

unsecured claims, fill out and attach the Additional Page of Part 2.

Smith

3.4] None-ority creditor's E and maili

CNOA + KiRA

 

“ft
Date or dates debt was incurred la}
Last 4 digits of account number

7 - lai 07
NIA

 

aa

 

 

 

 

3. List In alphabetical order all of the creditors with nonpriority unsecured claims.

AR0"7 S. q
Sone A Se

Is the claim subject to offset?
No
Yes

If the debtor has more than 6 creditors with nonpriority

Amount of claim

«let 1954.25
wld litination

Les
ddispule.
s UN NOL

As of the patition fillng date, the claim Is:
Check all that apply.

C Contingent
Unliquidated
Disputed

Basis for the claim:

As of the petition filing date, the claim is:

 

Nonpriorty credi ft name and mailing address h
Gheck ail that apply.
Non Pent” beval Servioee of Lip a Contingent
O1 Untiquidated
avon (. Garrett ¢. Garrett _k ity Disputed Y
¥
lo E 2 Ss “Vy Sal L. ur 22"* for the clalm: ut [Cian { de.
Date or dates debt was incurred A B40 Is ine claim subject to offset? ! tO Wey fee Sy
Last 4 digits of account number _N 4 __ QO ne
fl Nonpricrity.creditor's name and mailing address l As of the petition filing date, the claim Is: 49 . Ot)
ri ane ail that apply.
Gert Onyporite Gling s Contingent
5) B Hale Bh, Yr wo ee

  

 

 

87505

F3ila020 —
NIA

Nonpriority creditor's name and mailing address

Date or dates debt was incurred
Last 4 digits of account number

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3.5] Nonpriority creditor's name and malling address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account number

Case 20-12024-t7
Official Form 206E/F

{eeg

Basis for the clalm: R

Is the claim subject to offset?

Q1 No

wr Yes

As of the petition filing date, the claim is:
Check all that apply.

Oo Contingent

Q Uniigquidated
oO Disputed

Basis for the claim:

 

Is the claim subject to offset?
O) No
O Yes

As of the petition filing date, the claim Is:
Check aiff that apply.
QO Contingent
QO unliquidated
Disputed

 

Basis for the claim:

 

Is the claim subject to offset?

No
O Yes

As of the petition fillng date, the claim is:
Check alf that apply.

QO) Contingent

© Uniiquidated

QO) Disputed

Basis for the claim:

 

Is the claim subject to offset?
O) No
OQ yes

Doc 1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 18 of 40
Schedule E/F: Creditors Who Have Unsecured Claims

page of
AREM bee

Debtor

Case number (2 known)

 

Additional Page

 

Copy this page only if more space is needed, Continue numbering the lines sequentiatly from the

Amount of claim

previous page. if no additional NONPRIORITY creditors exist, do not fill out or submit this page,

b_} Nonprlority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

3.__| Nonpriori ditor’s n and mailing add
_| onpriority cre ame mailing address

 

 

 

Date or dates debt was Incurred

Last 4 diglts of account number

 

 

3.__| Nonpriority creditor's name and mailing address

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3_| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

3_| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check all that apply.

1 Contingent

QO unliquidated

OQ Disputed

QO Liquidated and neither contingent nor
disputed

 

Basis for the clam:

 

Is the claim subject to offset?
DO No
yes

As of the petition fillng date, the claim is:
Check all that apply.
O Contingent
O) Unliquidated
Disputed

 

Basis for the claim:

 

is the claim subjact to offset?
O No
Yes

As of the petition filing date, the clalm Is:
Check aif that apply.
@ Contingent
Unliquidated
Disputed

 

Basis for the claim:

 

Is the claim subject to offset?
No
O ves

As of the petition filing date, the clalm Is:
Check aif that apply.

Q) Contingent

Q) unliquidated

OQ Disputed

 

Basis for the claim:

Is the claim subject to offset?
O) No
Yes

 

As of the petition filing date, the claim is:
Check ail that apply. §
Q Contingent
Unliquidated
7 Disputed

 

Basis for the claim:

 

Is the clalm subject to offset?
QO No
QO Yes

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 19 of 40

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page af
Debtor J \ t M, l. k ct _ Case number tf anown)
Name
List Others to Be Notified About Unsecured Claims

 

 

‘4, List In alphabetical order any others who must be notified for claims fisted in Parts 1 and 2. Examples of entities that may be iisted are collection agencies,
assignees of claims listed above, and attomeys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill cut or submit this page. If additional pages are needed, copy the next page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and mailing address On which line in Part ¢ or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any

41. Line

DV Notlisted. Explain —_——
4.2, Line

QO) Not listed. Explain —
4.3, Line

O1 Not listed. Explain —
a4. Line

QO Not listed. Explain ———
41. Line

 

OQ) Notlisteu. Explain ———

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44, Line

O) Not fisted. Explain a
46, Line

OQ Notlisted. Explain — — _
47. Line

QO) Not listed. Explain —
4.8, Line

 

() Not listed. Explain Su

 

 

 

4.9, Line
QO Not listed. Explain ————

 

 

 

 

4,10, Line

 

 

 

 

 

QO Nat listed. Explain —
4,11.

Line

OQ) Not listed. Explain a

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 20 of 40
Official Form 206E/F Schedute E/F: Creditors Who Have Unsecured Claims page of |
Nami vt

} I A_ Case number (i known)__
VL

a Additional Page for Others to Be Notified About Unsecured Claims

 

Name and mailing address

On which Hine in Part 1 or Part 2 is the
related creditor (if any) listed?

Line

 

O Not listed. Explain

 

 

 

Line

 

 

QO} Not listed. Explain

 

 

 

Line _

 

C) Nat listed. Explain

 

 

 

Line

 

 

€) Not listed. Explain

 

 

 

Line

 

QO) Not listed. Explain

 

 

 

Line __

 

QO) Not fisted. Explain

 

 

 

Line _

 

) Notiisted. Expiain

 

 

 

Line

 

 

C1 Notiisted. Explain

 

 

 

Line

 

OQ) Not listed. Exptain

 

 

 

Line

 

O) Net listed. Explain

 

 

 

Line

 

QO) Not listed. Explain

 

 

 

Ling

 

QO) Not listed. Explain

 

 

 

Line

 

QC) Not listed. Explain

 

 

 

Line

 

O) Notiisted. Explain

 

 

 

Last 4 digits of
account number,
if any

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 21 of 40

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

oade

of
Debtor APM t ft) Case number ta Anown)

a Total Amounts of the Priority and Nonpriority Unsecured Claims

 

5. Add the amounts of priority and nonpriority unsecured claims,

Total of clalm amounts

; -O—

Sa. Total claims from Part 1 Sa.

Sb. Total claims from Part 2 8b. Ft § | lot ¥03. ay

5c. Total of Parts 1 and 2 5c. $ lot 503 “4 5

Lines 5a + 5b = 5c.

 

 

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 22 of 40

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__
Fill in this information to identify the case:

Debtor nama ARE ¢ hee

United States Bankruptcy Court for the: District of
(Slate)

Case number (If known): Chapter

 

 

C) Check if this is an
amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 1215

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 

 

1. Does the debtor have any executory contracts or unexpired leases?

No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official

 

Form 206A/B).
2, List all contracts and unexpired leases State the name and malting address for all other parties with
whom the debtor has an executory contract or unexpired lease
State what the contract or
2.1, lease is for and the nature
of the debtor's Interest

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

State what the contract or
2.2 lease is for and the nature
of the debtor's interest

 

 

 

State the term remalning

List the contract number of
any government contract

 

 

 

 

State what the contract or
2.3 lease Is for and the nature
of the debtor's interest

 

 

 

State the term remaining

List the contract number of
any government contract —

 

 

 

 

State what the contract or
tease is for and the nature
of the debtor's interest

 

2.4

 

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

State what the contract or
2.5 leaseis for and the nature
of the debtor's interest

 

 

 

State the term remaining

List the contract number of
any gavernment contract

 

 

 

 

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 23 of 40
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page tof__
Fill in this information to identify the case:

Dabtor name k PHA Ltt at

United States Bankruptcy Court for the: District of
(State)

Case number (If known):

 

 

OQ) Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

 

1. Does the debtor have any codebtors?
No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

OQ ves

2. In Column 1, jist as codebtors all of the people or entities who are also Ilable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G, Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing address Name re
2.4 O0
Street QO EF
oG
City State ZIP Code
2.2
oo
Street O E/F
Os
City State ZIP Code
2.3
ao
Suest TT O EF
OG
City State ZIP Code
24
D
Street QO EF
G
City Stale ZIP Coda
25
Oo
Street OD EF
OG
City Sisle ZIP Code
2.6
OD
Street QO E/F
oG
City State ZIP Code

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 24 of 40
Official Farm 206H Schedule H: Codebtors page tof_
Fillin this information to identify the case and this filing:

Debtor Name ARPM ‘ Che

United States Bankruptcy Court for the: District of
(Stata)

Casa number (if known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/45

 

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and |iabilities, any other document that requires a declaration that is not Included in the document,
and any amendments of those documents. This form must state the individuat's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING ~ Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result in fines up to $500,900 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 13414,
1519, and 3571.

| Declaration and signature

1am the president, anather officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

I have examined the information in the documents checked below and / have a reasonable belief that the information is true and correct:

of Schedule A/B: Assats—Real and Personal Property (Official Form 206A/B)

wf Schedule D: Creditars Who Have Claims Secured by Property (Official Form 206D)
ow Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

wr Schedule G: Executary Contracts and Unexpired Leases (Official Form 206G)

wr Schedule H: Codebtors (Official Form 206H)

ra Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

£} Amended Schedule

Q Chapter 17 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)

() other document that requires a declaration

 

 
  

| declare under penalty of perjury that the foregoing is true and correct.

Executed on (0/40/2020 x
MM/DD/Y¥YY

 

Signature of individual signing’on behalf of dabtor

 

 

oneal ForeSe 20-12024-17 BSE" FREER) PSO eA PaU The PEN 38:11 Page 25 of 40
Fillin this information to identify the case:

Debtor name

 

7
United States Bankruptcy Court for the:

Case number (tf known):

District of

 

(State)

 

Official Form 207

 

Statement of Financial Affairs for Non-Individuats Filing for Bankruptcy

C) Check if this is an
amended filing

04/19

The debtor must answer every question. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

1, Gross revenue from business

x None

may be a calendar year

From the beginning of the
fiscal year to filing date:

For prior year:

For the year before that:

2. Non-business revenue

Ynne

From the beginning of the
fiscal year to filing date:

For prior year;

For the year before that:

 

Identify the beginning and ending dates of the debtor's fiscal year, which

From ot Joi} 202%0
MM?DD 7

From Ol ad 4 to

MM / DDT YYYY

From Ol Ot AMF to

From ON C2090
Ma /OD FYYYY

FromUl to
AOD YYYY

From alfoilauy g to
MMT DDY YYYY

-

io

Sources of revenue
Check all that apply

QO Operating a business

Filing date OC other

3LQOLF

MM/DOTYYYY

alt gas

QO Operating a business
C) other

QO Operating e business
C) other

Description of sources of revenue

Filing date

 

MP elo

 

alpuaale

 

Gress revenue

(before deductions and
exclusions)

so
s —O-
s_-O-

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

Gross revenue from each
source

(before deductions and
exclusions)

s_fP

s O-

5 2

 

fficiat Form 207
sme EASe 20-12024-t7

Ree et ETT BiB St Noe Pre as Geass BaatH8s1 1 Page 26 of £er°?

 
Debtor A APM, LL@ Case number (i known}

Ee List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is lass than $6,825. (This amount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

FLnone

 

 

 

 

 

 

 

 

 

 

Creditor's name and address Dates Total amount or value Reasons for paymont or transfer
Check ail that apply
34,
5 Secured debt
ee oO Unsecured loan repayments
Strast Q Suppliers or vandors.
GQ Services
Ciy Swie ZIP Code C1 other
3.2.
$ 1 Secured debt
crocmeor snare OC) Unsecured loan repayments
Street OQ Suppliers or vendors
OQ Services
City State ZIP Code C1 other

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any Insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect ta cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. insiders include officers, directors, and anyone in cantrol of a corporate debtor and their relatives;
general partners of a partnership debtor and their relatives; affillates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. 11 U.S.C. § 101(31).

None

Insider's name and address Dates Total amount or value Reasons for payment or transfer
4A.

 

Insider's nama

 

 

Street

 

 

 

City State ZIP Code

Relationship to debtor

 

4.2.

Insider's name

 

 

Street

 

 

 

City State ZIP Code

Relationship to debtor

 

Official Form Ease 20-12024-17 Statement of Finanglat Ayais, ie Nonndividuals, Filing fox Bankruptcy, 1 Pa ge 27 of Rep e 2
Debtor A RP M . Ld, Case number (¢anownt__

 

5. Repossessions, foreclosures, and returns
List alt property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or retumed to the seller. Do not include property listed in line 6,

None

Creditor’s name and addracs Description of the property Date Value of property
5.1,

§

Creditor’s narnia

 

 

Street

 

 

 

City State ZIP Code
5.2.

 

Creditors name

 

 

Street

 

 

 

Tiy Stale ZIP Code

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case sat off or otherwise took anything from an account of
the debtor without permission or refused to make a payment at the debtor's directlon from an account of the debtor because the debtor owed a debt.

None

 

 

Creditor's name and address Description of the action creditor took Date action was Amount
taken
$
Creditors name
Street

 

Last 4 digits of account number: XXXX—

 

Chty State ZIP Code

Legal Actions or Assignments

 

7, Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, madiations, and audits by federal or state agencies in which the debtor
was involved in any capactty—within 1 year before filing this case.

0 None
Case title Nature of case Court or agency's name and address Status of case

iy a “third \udinial shia} Cnet Wird \wdieial Distiat Comer Sx renting
aan dt ata SAE ae taunt, WT oe
ITO*ELlole stip 5 Pollan Bade

 

 

 

 

 

 

 

State ZIP Coda
Case title Court or agency's name and address C2 Pen ding
7.2,
C) on appeal
Name
QO} conctudea
Case number
Street
City State ZIP Code

 

 

 

Oneal ForezaSe 20-12024-17 Boe at" Else TOSSES ENE Yedt B)23/9G TTB 1 Page 28 of ati
Debtor

ARPM Ute

Case number (# known)

 

8, Assignments and receivership

rone
Custodian's name and address

 

 

Custodian's name

 

Street

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

City State ZIP Goda

 

 

 

Description of the property Value
3

Case title Court name and address

Name
Case number

Sireat
Oate of order or assignment

City State ZIP Code

 

Certain Gifts and Charitable Contributions

 

of the gifts to that recipient is less than $1,000

m” None
Reclplent’s name and address

 

 

 

 

 

 

 

 

 

 

 

 

§. List all gifts or charitable contributions the debtor gave to a reciplent within 2 years before filing this case unless the aggregate value

 

 

 

 

 

Description of the gifts or contributions Dates given Value
$
ae Recipient's name
Street
uy Slate ZIP Code
Recipient's ralationship to debtor
9.2 $
“& Reciplent’s name
Street
City State “ZIP Code
Recipient's relationship to debtor
| Parts: | Certain Losses
10. All losses from fire, theft, or other casualty within t year before filing this case.
‘pl none
Description of the property lost and how the loss Amount of payments received for the loss Date of loss Value of property
occurred Kf you have recsived payments to cover the Joss, for lost
éxampie, from insurance, government compensation, or
fort liability, fist the total received,
List unpaid claims on Official Form 108A/B (Schedule AB:
Assails - Real and Personal Property).
$

 

Official Form 207

Ease 20-12024-t7 “Boda Bia O73 56st apes Bere 1 Page 29 of £eFe4

 
owe = AR PM Whe case umber uu

Name

Certain Payments or Transfers

 

11, Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the filing of this case to another persan or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or fillng a bankruptcy case.

(None

 

 

 

 

 

 

Who was paid or who recelved the transfer? If not money, describe any property transferred Dates Total amount or
valua
14.4
$
Address
Street
Chy State ZIP Code
Email or website addrass

 

Who made the payment, !f not debtor?

 

 

 

 

 

 

 

Who was pald or who received the transfer? if not money, describe any property transferred Dates Total amount or
value
11.2.
$
Address
Street
Chy Stale ZIP Code

Emall or website address

 

Who made the payment, if not debter?

 

12, Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behaff of the debtor within 10 years before the filing of this case to
a self-settled trust or similar device.
Do not include transfers already listed on this statement.

"EK jone

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

So

 

Trustee

 

 

 

 

 

Oficial Form 287 6 20-12024-17 seer’ fEinapplalsyeesp yey Noe tneivdee's Bpiosformankenten 1 Page 30 of 4egaes
Debtor

ARPM bie

Case number (# known)

 

13. Transfers not already listed on this statement

“pL one

Who received transfer?

13.1.

List any transfers of money or other property—by sale, trade, or any other means—made by the deblor or a persen acting on behalf of the debtor
within 2 years before the filing of this case io another person, other than property transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Description of property trenaferred or payments recelved Date transfer
or debts paid In exchange was made

Total amount or
value

 

Address

 

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Who received transfer?

 

 

Address

 

 

Street

 

 

City

Relationship to debtor

 

A) Previous Locations

14, Previous addresses

2 Does not apply
Address

393 N Main Street

Street

14.1.

List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Dates of occupancy

From whl / To ol Ig

 

LBEton. at

142,

State Top |

From To

 

Street

 

 

Clty

 

Stata ZIP Coda

 

Omeial Fom28Ge 20-12024-t7 tseert ME lnaer tty Aare MERE OPSIAG THR 1 Page 31 of 4ts*®

 
Dabter ARP M ; Lhe- Case number (i known}

Namp

 

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
diagnosing or treating injury, deformity, or disease, or
providing any surgical, psychiatric, drug treatment, or obstetric care?
No. Go to Part 9.
C3 Yes. Fill in the information below.
Facillty name and address Nature of the business operation, including type of services the If debtor provides meals

dabtor provides and housing, number of
patients in debtor's care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.4,
Fadlty name
Street Location where patient records are maintalned (if different from facility How are records kept?
address). tf electronic, identify any service provider.
Check all that apply:
iy State ZIP Coda QO Electronically
Q Paper
Facility name and address Nature of the business operation, Including typa of services the if debter provides meals
debtor provides and housing, number of
patients in debtor's care
15.2.
Facility name
Street Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider,
Chack all that apply:
oy san FF Cows C} Electronically
OQ) Paper

Personally identifiable Information

16. Does the debtor collect and ratain personally identifiable information of customers?

QO) No, ; .
ves. State the nature of the information collected and retained. Rental a ppl Ca ton

Does the debtor have a privacy policy about that information?
QO No

Di Yes

17, Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403{b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

Pro, Go to Part 10,
Yes. Does the deblor serve as plan administrator?
Cd No. Go to Part 10.

C1 Yes. Fill in below:
Name of plan Employer Identification number of the plan

 

Has the plan been terminated?

O No
QO Yes

 

 

 

Offcial Form 276 20-12024-t7 ESET EAR a Arse NOE Ely eeys Spm Gartri 1 Page 32 of 499°7
Debtor ARP M\ Lt Case number (¢Anown

Namo io

ia Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
brokerage houses, cooperatives, associations, and other financial institutions.

JKNone

 

 

 

 

 

 

 

 

 

Financtal Institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, befora closing or
or transferred transfer
18.1, XXX CY Checking $
| Name Q Savings
| Street CO Money market
oO Brokerage
City State ZIP Coda 3 other
18.2. XXX CF checking $
Name QO Savings
Street C} Money market
Q Brokerage
Thy Stato ZIP Code C2 other

19, Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

Snore

 

 

 

 

 

 

Depository institution name end address Names of anyone with access to It Description of the contents Sete
Q No
Name C) ves
Street
Address
Chy Stale ZIP Code

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are ina part of a building in
which the debtor does business.

Bi None

 

 

 

 

 

 

Does debtor
Facility name and address Names of anyone with access to it Description of the contents stilt have 1?
OQ) No
= C ves
Sireet
Address
Chy Stale ZIP Coda

 

 

One Form ise 20-12024-t7 SBSeeet Ena Gfsiy 55 NomAdy as mess BenrHeisy1 1 Page 33 of Fee?
Debtor } tR PM Lic Case number ¢ known),
Namo * f

Property the Debtor Holds or Controls That the Debtor Does Not Own

 

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
trust. Do not list laased or rented property.

wa None

 

 

 

 

 

 

 

 

 

 

Owner's name and address Location of the property Description of the property Value
§

Name

Street

City State ZIP Code

Details About Environmental Information

 

For the purpose of Past 12, the following definitions apply:

= Environmental law means any statute or governmental regulation that concems pollution, contamination, or hazardous material,
regardless of the medium affected (air, land, water, or any other medium).

= Site maans any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

“ Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
ora similarly harmful substance,

Report all notices, releases, and proceedings known, regardiess of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Kno

0) Yes. Provide details balow.

 

 

 

 

 

 

 

 

Case title Court or agency name and addrass Nature of the case Status of case
Q Pending
Case number Name QC) onappeat
Samet Oo Concluded
City State ZIP Code

23.Has any governmental unit otherwise notified the debtor that the debtor may be lIlable or potentiatly llable under or In violation of an
environmental law?

Yes. Provide details below.

 

 

 

 

 

 

Site name and address Governmental unit name and address Environmentat law, if known Date of notice
Name Name
Street Street
City Stata ZIP Code Chy Slale ZIP Code

 

 

 

Official Fore e 20-12024-t7 Boeri FSS POA MEMS PSH ROS TTS 1 Page 34 of 4°
Dabtor

ARPM Lt

Case number (# known),

 

Ot No
OC) Yes. Provide details below,

Site name and address

24.Has the debtor notified any governmental unit of any release of hazardous material?

Governmental unit name and address Envirenmental law, if known Date of notice

 

 

 

 

 

 

Nema Nama
Street Street
City Stata ZIP Code City State ZIP Code

Details About the Debtor's Business or Connections to Any Business

 

None

Business name and address

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this Information even if already listed in tha Schedules.

Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EIN; = — — —
25.1, —_—
Name Detes business existed
Street
From To
City State ZIP Code
Business name and address Describe the nature of the business Employer Identification number
25.2. Do not include Social Security number or ITIN,
EIN;
Name Dates business existed
Street
From To
City State ZIP Code
Business name and address Describe the nature of the business Employer Identification number
Do not Include Social Security number or ITIN,
25.3. EIN;
Name
Dates business existed
Street
From To
City Sisle ZIP Cade

 

 

 

Smestrom@se 20-12024-t7

Beet of PT OF ay NOE Pt elias 5 89 g4819711 Page 35 of 4ere 12

 
Debtor ARP al 1 Lit ZS Case number (a known)

Nama .

26. Books, records, and financial statements
2¢a, List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

OC) None

Name and address Dates of service

mw —_ Rou Shadbolt om DOl'7 ro OS?

 

 

 

 

 

 

 

 

 

 

 

—37a5_ S. 495 aw
, \ ctf yt t
= West teen er 01
Name and address Dates of sarvice
ofa? From To
City State ZIP Code

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case,

C) None

Name and addrass Dates of service

2eb.. AME. AS Abo From_—__ To _.

Street

 

 

 

city State ZIP Goda

Name and address Dates of service

From To

2662.

 

Name

 

Street

 

City Slate ZIP Code

26c. List all firms or individuals who were in possession of the deblor's books of account and records when this case is filed.
QO) None

Name and address

260.1, Same as ARAL

Name

Hf any books of account and records are
unavailable, explain why

 

 

Street

 

 

 

Clty State aiP Code

Oteral ForeSe 20-12024-17 Ott FSI PoPss76" “EMU LGU TTB 1 Page 36 of 4B°°"
Dabior AREM LAS Case number (¢ knownt,
Name {

if any books of account and records are

ea andaadiees unavailable, explain why

 

Name

 

 

Strest

 

 

 

City State ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

LNone

Name and address

26d.1,
Name

 

 

Street

 

 

City State ZIP Code

Name and address

 

Name

 

Sireet

 

 

City State ZIP Code

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

No
©) Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the Inventory Date of The dollar amount and basis (cost, market, or
Inventory other basis) of each Inventory

$

Name and address of the person who has possession of inventory records

 

Name

 

Street

 

 

Cty Stata ZiP Coda

Ome! Forme?8Ge 20-12024-17 Bee CE NaeP HE NEPAL BSIaFr tne 1 Page 37 of 4s"
Dabior 5 Appm ; i but Case number (#knownt

Name of the person who supervised the taking of the inventory Date of The dollar amount and basts (cost, market, or

inventory other basis) of each Invantory
$

 

Name and address of the person who has possession of inventory records

27.2.

 

Name

 

 

 

City State ZIP Code

28, List the debtor's officers, directors, managing members, general partners, members In control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of Interest, lf any

at ! tHousuilie, UT 4037 =o H

 

 

 

 

29.Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debter who no longer hold these positions?
No
CI Yes. Identity below.

 

 

 

Name Address Position and nature of Perlod during which
any interest position or interest was
held
From To
From To
From To
From To

 

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
No
J Yes. Identify below.

 

 

 

 

 

Name and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property

M1,

Name

Street

City Stale ZIP Code

Relationship to debtor

 

OMcial Fore AMZe 20-12024-47 BSE Hla LOMAS MEU eG se SOPEeY 1 Page 38 of 4B"
oor = RPM, be suse nmbur yan

Name

 

Name and address of reciplent

 

30.2

 

 

Street

 

 

Clty State ZIP Code

Relationship to debtor

 

31. Within 6 years before fillng this case, has the debtor been a member of any consolidated group for tax purposes?
No
OO) Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

 

32. Within 6 years before filing this case, has the debtor as an employer been rasponsible for contributing to a pension fund?
No
CO) ves. identify below.

Name of the pension fund Employer Identification number of the pension fund

Signature and Declaration

 

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
is true and correct.

| declare under penalty of perjury that the foregoing Is true and correct.

Executed on 0
MM / 5D /VYYY

  

Printed nai

   

gnature of individual signing on behalf of the debtor

Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

No
Q) Yes

 

 

 

Oficial Fore 2M 20-12024-t7 BSCE Hise TBs o” NEAT ea S/O SOP SBT Page 39 of 40°“
United States Bankruptcy Court
District of New Mexico

Mailing List - ARPM, LLC

 

High Desert Corporate Filings
530 B Harkle Road, Ste 100
Santa Fe, NM 87505

Non Profit Legal Services of Utah
c/o Aaron C. Garrett, Attorney
623 E. 2100 S., Ste B-1

Salt Lake City, UT 84106

Non Profit Legal Services of Utah
c/o Sydney Mateus, Attorney
623 E. 2100 S., Ste B-1

Salt Lake City, UT 84106

Steven & Kira Smith

9307 S. Jefferson Lane
Sandy, UT 84070

Case 20-12024-t7 Doc1 Filed 10/23/20 Entered 10/23/20 11:38:11 Page 40 of 40
